968



      OFFICE       OF l-HE A’I-I’ORNEY        GENERAL          OF TEXAS

                                    AUSTIN




Honorable  T. M. Trlnble
91r6t Lssistant State Super-
Intender.+ of Public Inetruotlon
Austin, Texae

Dear Sir:




                                                          Texee be dlseolvsd?

                                                0 8,    1943    eaureatseuto
                                                y Goneral       oi TOML), re-
                                                rtaient on the above
                                                ed ana has bad our at-

                                         letter fe 8 letter from
                                         or theSortna xndependent
                                     exmi addreseed to Dr. L. A.


                  r an agreement existfne    between
                   or Taxw an6 mw Kexioo an6 in
       the year of about 1937 a atata line district
       of this oounty consofldated    with a eimilar
       dfetrict in Hew Sedao.      The ocnsolldatlon
       ~8s brought about to iaeurs    k&h echo01 fa-
       ciliti6:+     ti;   the   Tern0   diE:tTiOt,.
                                                                        969




Ton. T. E. Trimblo,      Pegr R


              “Hecontlp the klgh sohool, which me
       looetec on the mm xexloo eido, WW dono
       away with, end now the Texas r0ik lea0 the
       a~trrnet~re OS having to eon6 their )ligh
       eoholil ohildrea so30 dietanoe to anothar
       Hew EOX~OOklyk a&m01 or S%ndiw 8 WOY to
       saod them to a Texae Blah aehool not a0 rer
       removed from thea.

             ‘It eppeerc that the poop10 on tbo Texas
       elds are about u&mirmu in their doeiro to go
       to  a T8x.6~ rokoel end a Teprerentatlre    group
       Or the DOODi0 08~0 $0 the B&.X&@ 8Ohool borrd
       cad ask that    I aits   to you about the mtter
       aad ask what II any proordure they might pur~uo
       to keep thelr hl@ 8ohool ohil6nn        :a Texas.
       be a satter   of tact,   they deslro to diseolve
      ‘the ooneolidetlon     end seed all their ohildron
       to the Texas sob001 or eahoolr.
            -The district Is looeted so that elkher
      ?arwell or ~orfae OT both aotlld very well ro-
      oelrr the ahildron and they (the ohlldron)
      would not k8ve so very rat to travel.
            -Tti.eee   people   ra::la   appreoiatm   your   ebvi*o.*

             In the year 1935, by II. R. 278 Chapter 22C,
the Laplelature   of the Etete oi To&m reth’ied    b oompaot
betaeon the State of Hew MexIeo anQ the State Or Teser to
eatnbllsh the CItete Line Zahoo;l Dietriot  in iiueetion.  x0
keve no inSonn!tivn ea to whetkrr or not the Leglslstum
OS New L'exlao did likewire.
             IS the Lo$ielrture    0r both said states ntiried
tbe oc,..paot eatebllski~    eraid eohool %lstrlot,   than it would
rsgtiiro the sotion oS tha Legfalature     or euoh or raid states
to abollsk the sane, It 8uoh abolition      16 to be eeoollplfshe6
in sn orderly way.      A ooqwot   between etatee   way ba an&d by
ooneeet, or it may be en.f'oroad by 81,ther port)r thereto,     but     J
                                                                                    970




Pon. f.      I+?‘.Triable,      Fags 3


the thJuaioatimiof righta uadbr no. interstate  compmt
ir a Fader81 qmstlon  for deterrafnstion by the United
.,tater supram Court. Art. 3, Sea. 2, t’, S. Comtltu-
tion.      Iihod.     18l~nd    16.   &%BBtIOhUS#tt8,9      t.   Ed.   1E35,
hiB#Ouriva. xllfnoie,zoo 0. s. 496.
                    AB rtnted    abort,    wb oannot      knoa from the
infOXDU#tiOIJ  flWDidlB8 UD UhOtheS the                  HBWIdOXtOO LB&S-
1fttlWB  l2BtifiBa Mid  OW~Ot.   If ib did #Us,lnd in
thBt    lwrit, before the ulb lohool dirtriot0~83be
legallydi~rolr~d rush dirrolutionma tbe latEOriso~
by the LBgiBlature    of both U&b 8tetBB, rln6@ 80 a&hod
of diw.io1otii-m irr proriaedror in the oaupaot.
            tiewish it to ba understood                    t&t w8      ate   not
ex~~~r;ing any opilrion aw to the righta                    af orodltors,      ii
any, O? rush whoa1 dlstriot.




                                                                  3. P. moo
                                                                   ABShteDt